DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Noah Flaks on September 6, 2022.
The application has been amended as follows:
Claim 16 has been amended as follows:
Claim 16 (Currently Amended): A method for pressing bales of material in a baler, the method comprising:
feeding the material into the baler through an inlet in an inlet direction and into a first chamber arranged perpendicular to the inlet direction;
pre-compressing the materialwherein the material is pre-compressed in the first chamber against a side wall of a transport unit under a number of compressing cycles by a first press while the side wall of the transport unit is positioned in front of the first press;
transporting the pre-compressed material by the transport unit into a second chamber in a second direction orthogonal to the inlet direction and orthogonal to the first direction, the second chamber comprising a second press; and 
compressing the pre-compressed material by the second press into a finished bale of compressed material, wherein
the transporting the pre-compressed material into the second chamber is conducted in a limited space of the baler, such that a threshold expansion of the pre-compressed material is prevented,
the pre-compressing the material includes measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance to achieve an optimal volume of the pre-compressed material before being transported to the second chamber, and


Claim 18 has been cancelled.

In claim 21, line 3:
Replace the second occurrence “a” with -- the --.


Claim 23 has been amended as follows:
Claim 23 (Currently Amended): A baler for pressing bales of material, the baler comprising:
an inlet for receiving material fed into the baler in an inlet direction;
a first chamber connected to the inlet and receiving the material from the inlet, the first chamber arranged perpendicular to the inlet direction, and the first chamber comprising a first press configured to pre-compress the materialwherein the material is pre-compressed in the first chamber under a number of compressing cycles;
a second chamber comprising a second press configured to compress the pre-compressed material into a finished bale of compressed material;
a transport unit configured to transport the pre-compressed material into the second chamber in a second direction orthogonal to the inlet direction and orthogonal to the first direction, wherein the first press configured to pre-compress the material against a sidewall of the transport unit while the side wall of the transport unit is positioned in front of the first press, and the pre-compressed material is transported by the transport unit from the first chamber into the second chamber in a limited space, such that a threshold expansion of the pre-compressed material is prevented; and
a control unit connected to the first press, the control unit configured to:
measure a pressure resistance from the material in at least one of the number of compressing cycles,
calculate an opening degree of the inlet based on the measured pressure resistance to achieve an optimal volume of the pre-compressed material before being transported to the second chamber, and
control the first press for setting the calculated opening degree of the inlet, wherein movement of the first press controls the opening degree of the inlet.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In figure 1, draw a first arrow in a direction from a reference number 5 to a reference number 5 and referenced the first arrow as “A1”.
 In figure 1, draw a second arrow in a direction from a reference number 1 to a reference number 3 and referenced the second arrow as “A2”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 16, 19-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baler for pressing bales of material, the baler comprising:… pre-compressing the material in a first direction orthogonal to the inlet direction into a pre- compressed material, wherein the material is pre-compressed in the first chamber against a side wall of a transport unit under a number of compressing cycles by a first press while the side wall of the transport unit is positioned in front of the first press;… the pre-compressing the material includes measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance to achieve an optimal volume of the pre-compressed material before being transported to the second chamber, and controlling the first press for setting the calculated opening degree of the inlet, wherein movement of the first press controls the opening degree of the inlet, in combination with the rest of the claimed limitations.
Claim 23 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baler for pressing bales of material, the baler comprising:… a transport unit configured to transport the pre-compressed material into the second chamber in a second direction orthogonal to the inlet direction and orthogonal to the first direction, wherein the first press configured to pre-compress the material against a sidewall of the transport unit while the side wall of the transport unit is positioned in front of the first press, and the pre-compressed material is transported by the transport unit from the first chamber into the second chamber in a limited space,… a control unit connected to the first press, the control unit configured to: measure a pressure resistance from the material in at least one of the number of compressing cycles, calculate an opening degree of the inlet based on the measured pressure resistance to achieve an optimal volume of the pre-compressed material , in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 6, 2022